Exhibit 10.24(e)

FORM FOR FISCAL 2018 MSU AWARDS

Synaptics Incorporated
2010 Incentive Compensation Plan
Deferred Stock Unit Award Agreement for Market Stock Units

Synaptics Incorporated (the “Company”) wishes to grant to [_________________]
(the “Participant”) a Deferred Stock Unit Award (the “Award”) pursuant to the
provisions of the Company’s 2010 Incentive Compensation Plan, as amended (the
“Plan”).  The Award will entitle the Participant to shares of Stock from the
Company, if the Participant meets the vesting requirements described
herein.  Therefore, pursuant to the terms of the attached Notice of Grant
(“Notice of Grant”) and this Deferred Stock Unit Award Agreement (the
“Agreement”), the Company grants the Participant the number of Deferred Stock
Units listed below in Section 2.

The details of the Award are as follows:

1.Grant Pursuant to Plan.  This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan.  All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.

2.Deferred Stock Unit Award.  

(a)Number of Deferred Stock Units.  On [______________], 2017 (the “Grant
Date”), the Company granted to the Participant a Target Number of Deferred Stock
Units set forth below that may be earned based on the Payout Factor:

Target Number of Deferred Stock Units

[______________]

The Target Number of Deferred Stock Units has been divided into the following
three Tranches, each with a corresponding Performance Period with respect to
which the Payout Factor will be determined.  

Tranche

Target Number of Deferred Stock Units

Performance Period

Tranche One

[______________]

October 1, 2017 –

September 30, 2018

Tranche Two

[______________]

October 1, 2017 –

September 30, 2019

Tranche Three

[______________]

October 1, 2017 –

September 30, 2020

 

--------------------------------------------------------------------------------

 

The total number of Deferred Stock Units shall be adjusted from time to time
pursuant to Section 10(c) of the Plan.

(b)Certain Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)“Beginning Company TSR” shall mean the average closing price for the
Company’s common stock during the period starting on October 1, 2017, and ending
on October 31, 2017, as reported in The Wall Street Journal.

 

(ii)“Beginning SPSISC TSR” shall mean the average closing price for the S&P
Semiconductor Select Industry Index during the period starting on October 1,
2017, and ending on October 31, 2017, as reported in The Wall Street Journal.

 

(iii)“Change in Control” shall mean any of the following:

 

(A)a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended, or if Item 6(e) is no longer in
effect, any regulations issued by the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, which serve similar
purposes;

(B)the following individuals no longer constitute a majority of the members of
the Board of Directors of the Company (the “Board”):  (1) the individuals who,
as of the date of this Agreement constitute the Board (the “Current Directors”);
(2) the individuals who thereafter are elected to the Board and whose election,
or nomination for election, to the Board was approved by a vote of all of the
Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (3) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of all of the Current Directors and Additional
Directors then still in office (such directors also becoming “Additional
Directors” immediately following their election);

(C)a tender offer or exchange offer is made whereby the effect of such offer is
to take over and control the Company, and such offer is consummated for the
equity securities of the Company representing more than 50% of the combined
voting power of the Company’s then outstanding voting securities;

(D)upon the consummation of a transaction approved by the stockholders of the
Company of a merger, consolidation, recapitalization, or reorganization of the
Company, a reverse stock split of outstanding voting securities, or consummation
of any such transaction if stockholder approval is not obtained, other than any
such transaction that would result in more than 50% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;

 

2

--------------------------------------------------------------------------------

 

(E)upon the consummation of a transaction approved by the stockholders of the
Company of a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or a substantial portion of the
Company’s assets to another person, which is not a wholly owned subsidiary of
the Company (i.e., 50% or more of the total assets of the Company); or

(F)any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under that Act), directly or indirectly of more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities.

 

(iv) “Change in Control Deferred Stock Units” shall mean, with respect to each
Tranche for which the applicable Vesting Date is after the effective date of a
Change in Control, (A) the Target Number of Deferred Stock Units subject to such
Tranche, multiplied by (B) the Payout Factor, multiplied by (C) a fraction, the
numerator of which shall be the number of days that elapsed during the
applicable Performance Period through the effective date of the Change in
Control, and the denominator of which shall be the total number of days in the
applicable Performance Period, and in the case of Tranche Three, less the number
of Deferred Stock Units or Change in Control Deferred Stock Units that vested in
Tranche One and Tranche Two.

 

(v)“Company TSR” shall mean (A) the Ending Company TSR minus the Beginning
Company TSR divided by (B) the Beginning Company TSR, with the quotient
expressed as a percentage.

 

(vi)“Determination Date” shall mean the last day of the applicable Performance
Period, or, if earlier, the day immediately prior to the effective date of the
Change in Control.

 

(vii)“Ending Company TSR” shall mean the average closing price for the Company’s
common stock during the thirty (30) calendar day period ending on the last day
of the Performance Period applicable to the Tranche for which the Payout Factor
is being determined, as reported in The Wall Street Journal.  However, if a
Change in Control occurs prior to the last day of a Performance Period, the
Ending Company TSR shall mean (A) the value of the consideration offered for a
share of the Company’s common stock in the Change in Control or (B) in the event
that there is no consideration offered for a share of the Company’s common stock
in the Change in Control, the average closing price for the Company’s common
stock during the thirty (30) calendar day period ending on the day immediately
prior to the effective date of the Change in Control, as reported in The Wall
Street Journal.

  

(viii)“Ending SPSISC TSR” shall mean the average closing price for the S&P
Semiconductor Select Industry Index during the thirty (30) calendar day period
ending on the Determination Date, as reported in The Wall Street Journal.

 

(ix)“Good Cause” shall mean any one (1) or more of the following: (A) the
Participant’s willful, material, and irreparable breach of any employment,
consulting, or change in control agreement between Participant and the Company
or a Related Entity (a “Service

 

3

--------------------------------------------------------------------------------

 

Agreement”); (B) the Participant’s gross negligence in the performance or
intentional nonperformance (continuing for thirty (30) days after receipt of
written notice of need to cure) of any of the Participant’s material duties and
responsibilities to the Company; (C) the Participant’s willful dishonesty,
fraud, or misconduct with respect to the business or affairs of the Company,
which materially and adversely affects the operations or reputation of the
Company; (D) the Participant’s indictment for, conviction of, or guilty plea to
a felony crime involving dishonesty or moral turpitude whether or not relating
to the Company; or (E) a confirmed positive illegal drug test result.

 

(x)“Good Reason” shall mean the occurrence of any of the following events
without the Participant’s prior written approval:  (A) the Participant is
demoted by means of a material reduction in authority, responsibilities, or
duties; (B) the Participant’s annual base salary for a fiscal year (“Base
Salary”) is reduced to a level that is less than 90% of the Base Salary paid to
the Participant during the prior fiscal year, or, the Participant’s Targeted
Bonus is reduced to a level that is less than 90% of the Targeted Bonus for the
Participant during the prior fiscal year; (C) the Participant is required to
render his or her principal duties from a Company location that is more than
fifty (50) miles from a Company location from which the Participant performs his
or her principal duties at the earlier of the time the Participant entered into
any Service Agreement or the date of this Agreement, in either case other than
as has been previously contemplated by the Company and the Participant, and such
relocation increases the Participant’s one way commute; or (D) the Company
breaches a material provision of any Service Agreement.

 

(xi)“Non-Vested Deferred Stock Units” means, with respect to each Tranche for
which the applicable Vesting Date is after the effective date of a Change in
Control,  the difference of (i) (A) the Target Number of Deferred Stock Units
subject to such Tranche, multiplied by (B) the Payout Factor, minus (ii) the CIC
Deferred Stock Units for such Tranche.

 

(xii)“Payout Factor” shall mean:

 

(A)For Tranche One and Tranche Two, 100% minus two (2) times the percentage, if
any, by which the SPSISC TSR exceeds the Company TSR as of the Determination
Date.  If Company TSR exceeds SPSISC TSR as of the Determination Date, then the
Payout Factor shall be 100%.  

 

(B)For Tranche Three, 100% (x) plus the percentage by which the Company TSR
exceeds the SPSISC TSR, multiplied by two (2), if the Company TSR exceeds the
SPSISC TSR or (y) minus the percentage by which the SPSISC TSR exceeds the
Company TSR, multiplied by two (2), if the SPSISC TSR exceeds the Company TSR,
as of the Determination Date.  

In no event, however, shall the Payout Factor be less than 0% or greater than
200%.  

(xiii)“SPSISC TSR” shall mean (A) the Ending SPSISC TSR minus the Beginning
SPSISC TSR divided by (B) the Beginning SPSISC TSR, with the quotient expressed
as a percentage.

 

 

4

--------------------------------------------------------------------------------

 

(xiv)“Targeted Bonus” shall mean, for each fiscal year of the Company, either
(i) a bonus program in which the Participant shall be entitled to participate,
which provides the Participant with a reasonable opportunity, based on the past
compensation practices of the Company and the Participant’s then base salary, to
maintain or increase the Participant’s total compensation compared to the
previous fiscal year or (ii) a targeted bonus based on such factors as the Board
may determine.

 

(xv)“Vested Deferred Stock Units” means the portion of the Deferred Stock Units
subject to this Agreement that become vested on the applicable Vesting Date set
forth in Section 3 below.

 

3.Vesting and Forfeiture of Deferred Stock Units.

(a)Vesting.  As of each Determination Date, the Company shall determine the
Payout Factor for the applicable Performance Period.  

For Tranche One and Tranche Two, the Company shall multiply the Payout Factor by
the Target Number of Deferred Stock Units subject to the Tranche, and the
resulting number of Deferred Stock Units shall vest in full on the Vesting Date
set forth below for that Tranche, in each case, subject to the Participant’s
Continuous Service on the Vesting Date.  

For Tranche Three, the Company shall multiply the Payout Factor by the Target
Number of Deferred Stock Units subject to Tranche Three and then subtract the
number of Deferred Stock Units that vested in Tranche One and Tranche Two.  The
resulting number of Deferred Stock Units shall vest in full on the Vesting Date
set forth below for Tranche Three, subject to the Participant’s Continuous
Service on the Vesting Date.

Tranche

Vesting Date

Tranche One

September 30, 2018

Tranche Two

September 30, 2019

Tranche Three

September 30, 2020

 

There shall be no proportionate or partial vesting of Deferred Stock Units in or
during the months, days, or periods prior to each Vesting Date, and except as
otherwise provided in Sections 3(b), 3(c), or 3(d) hereof, all vesting of
Deferred Stock Units shall occur only on the applicable Vesting Date.

(b)Acceleration of Vesting Upon a Change in Control.  In the event that during
the Participant's Continuous Service, a Change in Control occurs prior to the
last day of a Performance Period, the Change in Control Deferred Stock Units
shall become immediately vested as of the effective date of the Change in
Control and all Performance Periods shall be deemed completed.  After giving
effect to the preceding sentence, any Non-Vested Deferred Stock Units with
respect to each Tranche shall remain outstanding and will vest thereafter on the
applicable

 

5

--------------------------------------------------------------------------------

 

Vesting Date for such Tranche, subject to the Participant’s Continuous Service
on such Vesting Date.  

(c)Treatment of Non-Vested Deferred Stock Units Upon a Change in Control.  The
successor or acquiring entity or an affiliate thereof in a Change in Control
may, with the consent of the Committee, assume the Non-Vested Deferred Stock
Units or substitute an equivalent equity or cash award or right (including an
award or right that is based on the per share consideration payable to
stockholders of the Company in such Change in Control).  If the successor or
acquiring entity or an affiliate thereof does not cause such an assumption or
substitution, then the Non-Vested Deferred Stock Units shall become fully
vested, and all applicable restrictions, deferrals of settlement or forfeiture
provisions shall lapse, effective as of and contingent on the consummation of
the Change in Control.  Immediately prior to and contingent on the consummation
of the Change in Control, the Company shall deliver shares of Stock in respect
of such accelerated Non-Vested Deferred Stock Units (as provided in the
immediately preceding sentence) as of the date of the consummation of such
Change in Control.  In addition, the transaction agreement for such Change in
Control may provide for the settlement of a Non-Vested Deferred Stock Unit
through a payment equal to the per share consideration payable to stockholders
of the Company in such Change in Control.  

(d)Acceleration of Vesting Upon Termination.  Notwithstanding any other term or
provision of this Agreement, in the event that the Participant’s Continuous
Service is terminated either by the Company without Good Cause or by the
Participant for Good Reason during the eighteen (18) month period immediately
following a Change in Control, all Non-Vested Deferred Stock Units subject to
this Agreement shall become immediately vested as of the date of the termination
of the Participant’s Continuous Service.

(e)Acceleration of Vesting at Committee’s Discretion.  Notwithstanding any other
term or provision of this Agreement, the Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Participant and of the Company, to accelerate the vesting of any Non-Vested
Deferred Stock Units subject to this Agreement, at such times and upon such
terms and conditions as the Committee shall deem advisable.

(f)Forfeiture.  If the Participant’s Continuous Service is terminated for any
reason, any Deferred Stock Units that are not Vested Deferred Stock Units, and
that do not become Vested Deferred Stock Units pursuant to this Section 3, shall
be forfeited immediately upon such termination of Continuous Service without any
payment to the Participant.  The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Participant’s forfeiture of Non-Vested Deferred Stock Units
pursuant to this Section 3.

4.Settlement of Deferred Stock Units.

(a)Delivery of Stock.  The Company shall deliver to the Participant one (1)
share of Stock for each Vested Deferred Stock Unit subject of this Agreement
(or, in the event there are no longer shares of Stock, in lieu of such Stock,
the equivalent value of the stock or other securities of a successor or
acquiring entity or cash to which the Participant would have been entitled to
receive for such Stock).  Shares of Stock (or the equivalent value of the stock
or other

 

6

--------------------------------------------------------------------------------

 

securities of a successor or acquiring entity or cash) corresponding to the
Vested Deferred Stock Units shall be delivered within thirty (30) days after the
applicable Vesting Date of the Vested Deferred Stock Units; provided, however,
that shares of Stock corresponding to the Change in Control Deferred Stock Units
that vest on account of a Change in Control shall be delivered immediately prior
to the consummation of the transaction constituting a Change in Control.    

(b)Once shares of Stock are delivered with respect to Vested Deferred Stock
Units, such Vested Deferred Stock Units shall terminate and the Company shall
have no further obligation to deliver shares of Stock for such Vested Deferred
Stock Units.

(c)Distribution to Specified Employees.  This Award is intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”).  However, if the Company determines that the Award constitutes
deferred compensation as determined under Section 409A, and if the Participant
is a “specified employee” for purposes of  Section 409A, then no distributions
otherwise required to be made under this Agreement on account of the
Participant’s “separation from service”, within the meaning under Section 409A,
shall be made before the date that is six (6) months and one (1) day after the
date of the Participant’s “Separation from Service” or, if earlier, the date of
the Participant’s death.

5.Rights with Respect to Deferred Stock Units.

(a)No Rights as Shareholder until Delivery.  The Participant shall not have any
rights, benefits, or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant.  On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.

(b)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Deferred Stock Units awarded hereunder, shall not affect in
any manner the right, power, or authority of the Company or any Related Entity
to make, authorize, or consummate: (i) any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s or any
Related Entity’s capital structure or its business; (ii) any merger,
consolidation, or similar transaction by or of the Company or any Related
Entity; (iii) any offer, issue, or sale by the Company or any Related Entity of
any capital stock of the Company or any Related Entity, including any equity or
debt securities, or preferred or preference stock that would rank prior to or on
parity with the shares of Stock represented by the Deferred Stock Units and/or
that would include, have or possess other rights, benefits, and/or preferences
superior to those that such shares of Stock includes, has or possesses, or any
warrants, options, or rights with respect to any of the foregoing; (iv) the
dissolution or liquidation of the Company or any Related Entity; (v) any sale,
transfer, or assignment of all or any part of the stock, assets, or business of
the Company or any Related Entity; or (vi) any other corporate transaction, act,
or proceeding (whether of a similar character or otherwise).

 

7

--------------------------------------------------------------------------------

 

6.Adjustments in Case of Certain Corporate Transactions.  In the event of any
reorganization, merger, consolidation, or other form of corporate transaction
that does not constitute a Change in Control in which the Company does not
survive, or that does not constitute a Change in Control in which the shares of
Stock are exchanged for or converted into securities issued by another entity,
then the successor or acquiring entity or an affiliate thereof may, with the
consent of the Committee, assume this Award or substitute an equivalent
award.  If the successor or acquiring entity or an affiliate thereof does not
cause such an assumption or substitution, then immediately prior to and
contingent on the consummation of a corporate transaction as described in this
Section 6, the Company shall treat such corporate transaction as a Change in
Control for purposes of this Agreement, including accelerating vesting and
settlement of any Non-Vested Deferred Stock Units pursuant to Sections 3(b) and
4(a) hereof.

7.Tax Provisions.

(a)Tax Consequences.  The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

(b)Withholding Obligations.  At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant,
including the shares of Stock deliverable pursuant to this Award, and otherwise
agrees to make adequate provision for, any sums required to satisfy the federal,
state, local, and foreign tax withholding obligations of the Company or a
Related Entity, if any, which arise in connection with the Award.

The Company, in compliance with any applicable legal conditions or restrictions,
shall withhold from fully vested shares of Stock otherwise deliverable to the
Participant upon the vesting of the Award a number of whole shares of Stock
having a Fair Market Value, as determined by the Company as of the date the
Participant recognizes income with respect to those shares of Stock, not in
excess of the amount of tax required to be withheld by law (or such lower amount
as may be necessary to avoid adverse financial accounting treatment).  Any
adverse consequences to the Participant arising in connection with such Stock
withholding procedure shall be the Participant’s sole responsibility.

Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Stock.

8.Consideration.  With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services the Participant shall provide to the Company
during the Participant’s Continuous Service.

9.Transferability.  The Deferred Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution.  In addition, the Deferred Stock Units shall not be assigned,
negotiated, pledged, or hypothecated in

 

8

--------------------------------------------------------------------------------

 

any way (whether by operation of law or otherwise), and the Deferred Stock Units
shall not be subject to execution, attachment, or similar process.

10.General Provisions.

(a)Employment At Will.  Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b)Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this section to all
other parties to this Agreement.

(c)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

(d)Severability.  If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).

(e)No Trust or Fund Created.  Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person.  The Deferred Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Stock to the Participant in
the future.  To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f)Cancellation of Award.  If any Deferred Stock Units subject to this Agreement
are forfeited, then from and after such time, the person from whom such Deferred
Stock Units are forfeited shall no longer have any rights to such Deferred Stock
Units or the corresponding shares of Stock.  Such Deferred Stock Units shall be
deemed forfeited in accordance with the applicable provisions hereof.

(g)Participant Undertaking.  The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary

 

9

--------------------------------------------------------------------------------

 

or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the shares of Stock
deliverable pursuant to the provisions of this Agreement.

(h)Amendment, Modification, and Entire Agreement.  No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Committee.  This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof.  This Agreement is made
pursuant to the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.  In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern.  The Participant
further acknowledges that as of the Grant Date, this Agreement and the Plan set
forth the entire understanding between the Participant and the Company regarding
the acquisition of Stock pursuant to this Award and supersede all prior oral and
written agreements on that subject with the exception of awards from the Company
previously granted and delivered to the Participant.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  

(i)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(j)Interpretation.  The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan.  The
undersigned Participant hereby accepts as binding, conclusive, and final all
decisions or interpretations of the Committee upon any questions arising under
this Agreement.

(k)Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs, and legatees of Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof.  The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(e) hereof to any person or entity selected by the
Committee.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(m)Headings.  Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference.  The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

(n)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be

 

10

--------------------------------------------------------------------------------

 

construed as a waiver of any subsequent breach or violation, and the waiver by
any party hereto to exercise any right or remedy which he, she, or it may
possess shall not operate nor be construed as the waiver of such right or remedy
by such party, or as a bar to the exercise of such right or remedy by such
party, upon the occurrence of any subsequent breach or violation.  

(o)Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.  No provision of any
employment, consulting, change in control, or other agreement, policy, practice,
or arrangement, whether written or unwritten, as may be amended or modified from
time to time, shall apply to or in any way modify or amend this Agreement.

11.Representations.  The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award, and
fully understands all provisions of the Award.

12.Compliance with Section 409A.  

(a)General.  It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement be exempt from Section 409A, and to the extent not so exempt, to
comply with Section 409A, and the provisions of this Agreement shall be
construed in a manner consistent with that intention.

(b)No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the Deferred Stock Units awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.

(c)No Acceleration of Payments.  Neither the Company nor the Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(d)Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Participant is entitled under this Agreement shall be
treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

11

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Blank]

 

 

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

SYNAPTICS INCORPORATED

By:

Title:

 

 

PARTICIPANT

 

 

Address:





 

 

 